UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4708


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROOSEVELT O. MOOD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:04-cr-00682-DCN-1)


Submitted: March 26, 2019                                         Decided: April 5, 2019


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Charles W. Cochran, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Charleston, South Carolina, for Appellant. Sean Kittrell,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roosevelt O. Mood was originally sentenced to 180 months’ imprisonment for

being a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(e)(1) (2012), but

was resentenced to time served after his armed career criminal enhancement was found to

be erroneous under Johnson v. United States, 135 S. Ct. 2551, 2557-58 (2015).

Thereafter, Mood violated the terms of his supervised release and was sentenced to 24

months’ imprisonment for the violations. Mood appeals from the revocation judgment.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

there are no meritorious issues for appeal, but asking whether the district court erred by

declining to give him sentencing credit for the excess time he served on his § 922(g)

offense. Although notified of his right to do so, Mood has not filed a pro se supplemental

brief, and the Government has elected not to respond to the Anders brief. We affirm the

revocation of Mood’s supervised release but vacate his revocation sentence and remand

for resentencing.

       In analyzing a revocation sentence, we apply “a more deferential appellate posture

concerning issues of fact and the exercise of discretion than reasonableness review for

[Sentencing G]uidelines sentences. . . . We will affirm a revocation sentence if it is within

the statutory maximum and is not plainly unreasonable.” United States v. Slappy, 872
F.3d 202, 207 (4th Cir. 2017) (internal quotation marks omitted). “[E]ven if a revocation

sentence is plainly unreasonable, we will still affirm it if we find that any errors are

harmless.” Id.



                                             2
       We determine reasonableness by generally following the procedural and

substantive considerations used in reviewing original sentences.          Id.   “A revocation

sentence is procedurally reasonable if the district court adequately explains the chosen

sentence after considering the Sentencing Guidelines’ nonbinding Chapter Seven policy

statements and the applicable 18 U.S.C. § 3553(a) [(2012)] factors.” Id. (footnotes

omitted); see 18 U.S.C. § 3583(e) (2012).

       Where the defendant or prosecutor presents nonfrivolous reasons for
       imposing a different sentence than that set forth in the advisory Guidelines,
       a district judge should address the party’s arguments and explain why he
       has rejected those arguments. . . . And although the court need not be as
       detailed or specific when imposing a revocation sentence as it must be
       when imposing a postconviction sentence, it still must provide a statement
       of reasons for the sentence imposed.

Id. at 207-08 (alteration, ellipsis, citations, and internal quotation marks omitted).

       Mood did not contest his supervised release violations but requested a downward

variance sentence based on the excess time he served on the sentence for his original

§ 922(g) offense. The district court announced Mood’s revocation sentence without

explicit consideration of any of the applicable § 3553(a) factors, although it adopted the

supervised release violation report, which discussed Mood’s history and characteristics of

the offenses and the need for the sentence imposed to protect the public from further

crimes, 18 U.S.C. §§ 3553(a)(1), (2)(C), but it failed to address Mood’s argument for a

lower sentence. Thus, even considering our deferential standard of review, the district

court’s failure to sufficiently explain the revocation sentence rendered the sentence

procedurally unreasonable.      And because the requirement to explain a revocation

sentence is well-settled in this circuit, we further conclude that the sentence was plainly

                                              3
unreasonable. See Slappy, 872 F.3d at 210. We express no view on the substantive

reasonableness of Moore’s revocation sentence, leaving that to the good judgment of the

trial court when accompanied by sufficient explanation.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no other meritorious issues for appeal. Accordingly, we affirm the revocation

of Mood’s supervised release, but we vacate his revocation sentence and remand for

resentencing. This court requires that counsel inform Mood, in writing, of the right to

petition the Supreme Court of the United States for further review. If Mood requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                              AFFIRMED IN PART,
                                                 VACATED IN PART, AND REMANDED




                                            4